In an action, inter alia, to recover moneys alleged to be due and owing pursuant to an agreement between the parties, the defendant appeals from an order of the Supreme Court, Orange County (Owen, J), dated March 7, 2005, which denied his motion pursuant to CPLR 3211 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contentions, the plaintiffs verified complaint and submissions in opposition to the motion pursuant to CPLR 3211 to dismiss the complaint were sufficient to state a cause of action alleging breach of a written agreement and to allege compliance with the relevant statutory provisions (see General Obligations Law §§ 5-701, 5-1105; see also Crabtree v Elizabeth Arden Sales Corp., 305 NY 48 [1953]; 160 Chambers St. Realty Corp. v Register of City of N.Y., 226 AD2d 606 [1996]; *646WE Transp. v Suffolk Transp. Serv., 192 AD2d 601 [1993]; cf. Gibraltar Estates v U.S. Bank, 5 AD3d 728 [2004]; Page v Muze, Inc., 270 AD2d 401 [2000]; see generally 511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144 [2002]).
The defendant’s remaining contentions are either without merit or need not be reached in light of our determination. Florio, J.E, Schmidt, Adams and Mastro, JJ., concur.